                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                 GREEN BAY DIVISION

U.S. VENTURE, INC.,

        Plaintiff,                                             CIVIL NO: 1:18-cv-1757-WCG

v.

UNITED STATES OF AMERICA,

        Defendant.


                                     CLAWBACK ORDER


        Pursuant to Federal Rule of Evidence 502, this Order concerns the inadvertent production

of privileged documents, if any, in discovery in the above-captioned case, including any

production of documents by a third party in response to any subpoenas issued in connection with

this case.

1.   This Order covers inadvertent disclosures, as defined in Federal Rule of Evidence (“FRE”)

     502(b), of documents and other information covered by the attorney-client privilege, the

     work-product doctrine, and the taxpayer-communication privilege codified in 26 U.S.C.

     § 7525 (collectively, the “Privileged Material”) in this case. It therefore applies if:

        a.      the disclosure is inadvertent;
        b.      the holder of the privilege or protection (the "Producing Party") took reasonable
                steps to prevent disclosure; and
        c.      the Producing Party promptly took reasonable steps to rectify the error, including
                (if applicable) following Federal Rule of Civil Procedure 26(b)(5)(B).




                                                  1
2.   The inadvertent disclosure of Privileged Material by a Producing Party for which the

     requirements of paragraph 1 are met shall not constitute a waiver of privilege with respect

     to such material, in either this or any other federal or state proceeding, pursuant to FRE

     502(d).

3.   Disclosures meeting the standards of FRE 502(a), i.e., intentional disclosures, are not

     affected by this Order. Disclosures made pursuant to “quick peek” agreements (if any) do

     not constitute intentional disclosures.

4.   If the Producing Party identifies information that appears to be subject to a claim of

     privilege and the Producing Party believes the disclosure of that information meets the

     requirements of paragraph 1 above, the Producing Party shall give all counsel notice of a

     claim of privilege (the “Notice”) regarding the Privileged Material.

5.   If a party receiving a document production identifies information that appears to be subject

     to a claim of privilege, that party identifying the potentially privileged information is under

     a good-faith obligation to notify the Producing Party. If the Producing Party wishes to

     claim a privilege and believes the disclosure of that information meets the requirements of

     paragraph 1 above, it shall provide notice in accordance with paragraph 4 above within five

     business days of receiving notice from the identifying party.

6.   Upon receiving the Notice, any person or entity receiving the identified Privileged Material

     (the “Receiving Party”) must promptly return, sequester, or destroy the Privileged Material

     and any copies it has; must not use or disclose the Privileged Material until the claim is

     resolved; must take reasonable steps to retrieve the Privileged Material if the Receiving

     Party disclosed it before receiving the Notice; and may promptly (as described in paragraph

     7 below) present the Privileged Material to the Court under seal for a determination of the


                                                 2
     privilege claim. The Producing Party must preserve the Privileged Material until the

     privilege claim is resolved.

7.   If a Receiving Party wishes to dispute a claim of privilege asserted under this Order, such

     Receiving Party shall, within 14 days of receiving the Notice, move the Court under seal

     for an Order compelling disclosure of the Privileged Material. Until the expiration of 14

     days after the motion to compel is finally resolved by the Court, the Receiving Party shall

     not use the Privileged Material for any purpose and shall not disclose it to any person other

     than those required by law to be served with a copy of the sealed motion.

8.   The Parties may stipulate to extend the time periods specified in this Order.

9.   By agreeing to this Order, neither Party waives a right to object to discovery or concedes

     that any discovery sought from it is permissible and proper.

       SO ORDERED on this 10th day of April, 2019.

                                             s/ William C. Griesbach
                                             WILLIAM C. GRIESBACH, CHIEF JUDGE
                                             United States District Court




                                                3
